Case 2:19-cv-09941-DMG-E Document 20 Filed 05/27/20 Page 1 of 7 Page ID #:99



                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

Case No.        CV 19-9941-DMG (Ex)                                              Date       May 27, 2020

Title Reynaldo G. Gutierrez v. City of Long Beach                                                Page     1 of 7

Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                       NOT REPORTED
                 Deputy Clerk                                                     Court Reporter

    Attorneys Present for Plaintiff(s)                                 Attorneys Present for Defendant(s)
             None Present                                                        None Present

Proceedings: IN CHAMBERS—ORDER RE PLAINTIFF’S MOTION TO REMAND [8]
             AND DEFENDANT’S MOTION TO DISMISS [7]

        This matter is before the Court on pro se Plaintiff Reynaldo G. Gutierrez’s Motion to
Remand (“MTR”) and Defendant City of Long Beach’s Motion to Dismiss (“MTD”). [Doc. ##
7, 8]. Both motions have been fully briefed. For the reasons set forth below, the Court DENIES
Plaintiff’s MTR and GRANTS in part and DENIES in part Defendant’s MTD.1

                                           I.
                          FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiff owns a commercial property located at 2380 Santa Fe Ave. Long Beach,
California. Compl. at ¶ 6 [Doc. # 1].2 In September 2017, Plaintiff’s tenant notified Plaintiff
that he had received several building-related citations for violating the Long Beach Municipal
Code. Id. at ¶ 8. After receiving the citations, Plaintiff took efforts to remedy the violations and
requested a walk-through inspection by a city inspector. Id. at ¶ 9. Plaintiff alleges that the
inspector was unhelpful because he “showed up mad” and refused to give the responses that
Plaintiff requested. Id.

        On January 20, 2018, Plaintiff wrote a letter to the inspector requesting clarification of
the citations’ status. Id. at ¶ 11. Plaintiff attached photographs to the letter and stated that he
was waiting on Defendant to issue him a permit to build a trash enclosure that would comply
with the Municipal Code. Id. On February 13, 2018, Plaintiff received an email notifying him


         1
           The parties disagree about whether either the MTR or MTD meet the requirements of Local Rule 7-3.
Because the parties’ failure to adhere to Rule 7-3 does not appear to have resulted in any prejudice to either side,
however, the Court will consider the motions on their merits. Both sides are hereby notified that future failure to
adhere to the Local Rules may result in the summary denial of their motion and/or the imposition of sanctions.
        2
            All page references herein are to page numbers inserted by the CM/ECF system.

CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:19-cv-09941-DMG-E Document 20 Filed 05/27/20 Page 2 of 7 Page ID #:100



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    CV 19-9941-DMG (Ex)                                       Date     May 27, 2020

Title Reynaldo G. Gutierrez v. City of Long Beach                                    Page     2 of 7

that Defendant had placed an annual tax lien in the amount of $5,132.62 on his property. Id. at ¶
12.

        The Complaint indicates that Plaintiff may have also faced criminal consequences
stemming from his code violations, but that the case against him was eventually dismissed. Id. at
¶ 14. After receiving a property tax bill that included the lien on October 11, 2019, Plaintiff
made calls to the city inspector to inquire as to whether the dismissal of his case meant that he no
longer had to pay the lien. Id. at ¶ 15. After speaking to the inspector and a City Councilperson,
and sending letters to several city employees, Plaintiff filed the present suit on October 22, 2019.
Compl. at ¶ 15–19. Defendant removed this action to this Court on November 20, 2019 and filed
the instant MTD on November 26, 2019. [Doc. ## 1, 7.] Plaintiff filed his MTR on December
19, 2019. [Doc. # 8.]

                                         II.
                           PLAINTIFF’S MOTION TO REMAND

A.      Legal Standard

        Pursuant to 28 U.S.C. section 1441, an action may be removed from a state court to a
federal district court if the latter would have had “original jurisdiction” over the action had it
been filed in that court. Under 28 U.S.C. section 1331, district courts have original jurisdiction
over any action that arises under the Constitution, laws, or treaties of the United States. The
presence or absence of federal question jurisdiction is governed by the “well-pleaded complaint
rule,” under which federal court jurisdiction exists when a federal question is presented on the
face of the plaintiff’s properly pleaded complaint. Caterpillar Inc. v. Williams, 482 U.S. 386,
392 (1987) (citing Gully v. First National Bank, 299 U.S. 109, 112–13 (1936)). Under 28 U.S.C.
section 1367(a), in any civil action where the court has original jurisdiction, the court shall have
supplemental jurisdiction over state law claims arising out of the same case or controversy.

B.      Discussion

        Plaintiff’s Complaint includes a claim for excessive fines under the Eighth Amendment,
as discussed further below. Compl. at ¶¶ 28-31. Plaintiff acknowledges that he makes an Eighth
Amendment claim, but argues that because the Eighth Amendment is incorporated to the states
through the 14th Amendment, it does not raise a federal question. MTR at 7–8; Reply at 4 [Doc.
# 15]. Plaintiff is correct that the Supreme Court recently clarified that the Eighth Amendment’s
excessive fines clause applies to state and local entities, as well as the federal government, see
Timbs v. Indiana, 139 S. Ct. 682, 686–87 (2019), but Timbs does not stand for the proposition

CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:19-cv-09941-DMG-E Document 20 Filed 05/27/20 Page 3 of 7 Page ID #:101



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    CV 19-9941-DMG (Ex)                                       Date     May 27, 2020

Title Reynaldo G. Gutierrez v. City of Long Beach                                    Page     3 of 7

that an Eighth Amendment claim becomes a question of state law when brought against a local
government defendant. To the contrary, Plaintiff’s Eighth Amendment claim raises a question of
federal law over which this Court would have original jurisdiction.

        Plaintiff is correct his other claims arise under state law. But the Court has supplemental
jurisdiction over these claims because they arise out of the same case or controversy as his
Eighth Amendment claim.

       Because Plaintiff asserts a federal constitutional claim and state claims that arise out of
the same case or controversy, the Court has jurisdiction over this action and DENIES Plaintiff’s
MTR.

                                           III.
                                    MOTION TO DISMISS

A.      Legal Standard

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), a defendant may seek to dismiss a
complaint for failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6).
To survive a Rule 12(b)(6) motion, a complaint must articulate “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
Although a pleading need not contain “detailed factual allegations,” it must contain “more than
labels and conclusions” or “a formulaic recitation of the elements of a cause of action.” Id. at
555 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). “A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In
evaluating the sufficiency of a complaint, courts must accept all factual allegations as true. Id.
(citing Twombly, 550 U.S. at 555). Legal conclusions, in contrast, are not entitled to the
assumption of truth. Id.

        A civil rights complaint filed pro se should be liberally construed and must be held to less
stringent standards than formal pleadings drafted by lawyers. Erickson v. Pardus, 551 U.S. 89,
94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Further, a complaint should not
be dismissed because the plaintiff relies on an incorrect or imperfectly stated legal theory if the
facts alleged support a valid legal theory. See Johnson v. City of Shelby, Miss., 574 U.S. 10, 11–
12 (2014). Nonetheless, a court’s “liberal interpretation of a civil rights complaint may not
supply essential elements of the claim that were not initially pled.” Bruns v. Nat’l Credit Union
Admin., 122 F.3d 1251, 1257 (9th Cir. 1997).

CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:19-cv-09941-DMG-E Document 20 Filed 05/27/20 Page 4 of 7 Page ID #:102



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

Case No.      CV 19-9941-DMG (Ex)                                              Date     May 27, 2020

Title Reynaldo G. Gutierrez v. City of Long Beach                                             Page     4 of 7

B.      Discussion

       Plaintiff’s Complaint includes three causes of action styled as claims for “gross
negligence,” “breach of duty,” and “abuse of process.” See Compl. The Complaint is not a
model of clarity, but the Court must construe it liberally and afford Plaintiff the benefit of the
doubt. Karim-Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988).
Accordingly, after reviewing the Complaint, the Court concludes that Plaintiff’s claims are more
accurately characterized as (1) a claim of negligence against the City, (2) a claim of negligence
against the inspector, (3) an Eighth Amendment excessive fines claim, and (4) a due process
claim.

        1.       Negligence Claims

       Plaintiff’s first and second claims are titled “gross negligence” and “breach of duty.”
Compl. at ⁋⁋ 21, 25. It appears that Plaintiff intends these allegations to support claims for
negligence against the City and inspector, respectively. Defendant argues that Plaintiff’s
negligence claims do “not sufficiently plead the barebones requirements of a claim for
negligence brought against a public entity.” MTD at 5. The Court agrees.

        As an initial matter, although Plaintiff appears to know the inspector’s name, see Compl.
at ¶ 26, he does not name him as a Defendant. Since the Court cannot adjudicate claims against
non-parties, any attempt by Plaintiff to state a claim for relief against the inspector fails.

        Additionally, the California Government Claims Act requires that plaintiffs bringing tort
claims for money damages against local entities “present” the claim to the entity within a certain
timeframe before filing a lawsuit. DiCampli-Mintz v. Cty. of Santa Clara, 55 Cal. 4th 983, 990
(2012) (“[F]ailure to timely present a claim for money or damages to a public entity bars a
plaintiff from filing a lawsuit against that entity.”). The California Supreme Court has
determined that the Government Claims Act’s presentment requirement operates as an “element”
of the plaintiff’s claim that defendants can challenge at the pleading stage. See id.; State of
California v. Superior Court, 32 Cal. 4th 1234, 1238 (2004). Because Plaintiff’s Complaint
contains no facts demonstrating that he complied with the Government Claims Act’s presentment
requirement, see Cal. Gov’t Code § 810 et seq., his negligence claim against Defendant fails.3
Defendant’s MTD as to Plaintiff’s negligence claims is GRANTED.


        3
            Paragraphs 16 and 17 of the Complaint indicate that Plaintiff had some contact with the City of Long
Beach before filing this action, but the allegations are not clear enough for the Court to draw an inference in
Plaintiff’s favor that his conduct satisfied the Government Claims Act’s requirements.

CV-90                                  CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:19-cv-09941-DMG-E Document 20 Filed 05/27/20 Page 5 of 7 Page ID #:103



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 19-9941-DMG (Ex)                                        Date     May 27, 2020

Title Reynaldo G. Gutierrez v. City of Long Beach                                      Page     5 of 7

        2.     Eighth Amendment Excessive Fines Claim

        Plaintiff styles his third cause of action as a claim for “abuse of process,” but the
allegations supporting that claim make clear that he seeks relief under the Eighth Amendment.
See Compl. at ¶¶ 28-31. Defendant argues that “Plaintiff fails to present a valid Eighth
Amendment claim” for “cruel and unusual punishment” because he has not been convicted of
anything. MTD at 6. But Plaintiff’s Eighth Amendment claim appears to arise under the
excessive fines clause, not the cruel and unusual punishment clause. See Compl. at ¶¶ 28-31.
Defendant does not address this claim.

        The excessive fines clause is enforceable against Defendant because, as discussed above,
the clause applies to states and local entities through the 14th Amendment. Timbs, 139 S. Ct. at
687. An excessive fines claim has two elements: (1) that the statutory provision at issue is a fine
or punishment; and (2) that the fine or punishment is excessive. Wright v. Riveland, 219 F.3d
905, 915 (9th Cir. 2000) (citing Austin v. U.S., 509 U.S. 602, 622 (1993). Plaintiff alleges that
the lien on his property is a penalty, and Defendant makes no argument to the contrary. Compl.
at ⁋ 30; see also, Long Beach Municipal Code § 9.65.

        He further alleges that the fine was “harsh” and “cruel.” Compl. at ⁋ 29. The Court
draws a reasonable inference in Plaintiff’s favor—as it must at this stage—that these statements
amount to a claim that the penalty was excessive. Because Defendant has not challenged these
assertions, and because the question of whether a fine is excessive is generally a question of fact
unfit for resolution at the pleading stage, See United States ex rel. Kozak v. Chabad of
California, 697 F. App'x 509, 510 (9th Cir. 2017), the Court concludes that Plaintiff’s Eighth
Amendment allegations are sufficient to withstand Defendant’s MTD. Defendant’s MTD as to
Plaintiff’s Eighth Amendment claim is DENIED.

        3.     Due Process Claim

        Plaintiff uses the words “due process” throughout the Complaint. See, e.g., Compl. at ⁋⁋
1, 22, 27. But even after construing the Complaint liberally and affording Plaintiff the benefit of
the doubt, the Court is unable to distill his allegations into a coherent series of factual allegations
that Defendant has violated the Constitution’s due process clauses. Accordingly, to the extent
that Plaintiff intended to bring a due process claim, he has not complied with Federal Rule of
Civil Procedure 8’s requirement that he include a “short and plain statement of the claim




CV-90                               CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:19-cv-09941-DMG-E Document 20 Filed 05/27/20 Page 6 of 7 Page ID #:104



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

Case No.       CV 19-9941-DMG (Ex)                                                Date     May 27, 2020

Title Reynaldo G. Gutierrez v. City of Long Beach                                                 Page     6 of 7

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Defendant’s MTD as to
Plaintiff’s due process claim is therefore GRANTED.4

        4.       Class Action Allegations

        Plaintiff also alleges that he brings his claims “on behalf of himself and benefits of all
others.” Compl. at ⁋ 5. Defendant argues that the Court should either dismiss or strike
Plaintiff’s class allegations. MTD at 6. Tellingly, however, Defendant supports its argument by
referencing Rule 23, not Rule 12, and cites no authority suggesting that courts may adjudicate
issues of class certification at the pleading stage.

         The consensus within this circuit appears to be that, absent special circumstances, courts
should not dismiss or strike class action allegations at the pleading stage, and should instead
delay a review of the Rule 23 factors until the class certification stage. Meyer v. Nat'l Tenant
Network, Inc., 10 F. Supp. 3d 1096, 1104 (N.D. Cal. 2014); Cholakyan v. Mercedes-Benz USA,
LLC, 796 F. Supp. 2d 1220, 1245 (C.D. Cal. 2011); In re Wal–Mart Stores, Inc. Wage and Hour
Litig., 505 F. Supp. 2d 609, 614–16 (N.D. Cal. 2007). The Court sees no reason to depart from
the general rule in this case. Defendant argues that pro se plaintiffs may not represent classes,
MTD at 7 (citing Fymbo v. State Farm Fire & Cas. Co., 213 F.3d 1320 (10th Cir. 2000); Hagan
v. Rogers, 570 F.3d 146 (3rd Cir. 2009)), but Plaintiff does not—at this point—represent anyone
other than himself. Should he move to certify a class without retaining class counsel, Defendant
may raise what amounts to a Rule 23(a)(4) adequacy argument at that time. Defendant’s request
that the Court dismiss or strike Plaintiff’s class allegations is DENIED.

                                                    IV.
                                                CONCLUSION

        For the foregoing reasons, Plaintiff’s MTR is DENIED. Defendant’s MTD is DENIED
as to Plaintiff’s Eighth Amendment claim and class action allegations. The MTD is GRANTED
as to Plaintiff’s negligence and due process claims. Because Plaintiff may be able to cure the
defects in his negligence and due process claims identified above by alleging new or different
        4
           Although Plaintiff is proceeding pro se, he is nonetheless required to follow both the Local Rules and the
Federal Rules of Civil Procedure. See C.D. Cal. L.R. 83-2.10.3. The Local Rules are available on the Court’s
website, http://www.cacd.uscourts.gov/court-procedures/ local-rules.

        Plaintiff may seek assistance from Public Counsel’s Federal Pro Se Clinic. The Clinic is located at the
Roybal Federal Building and Courthouse, 255 East Temple Street, Los Angeles, CA 90012. Plaintiff may call (213)
385-2977 x 270 or submit an online appointment application at: http://prose.cacd.uscourts.gov/los-angeles.


CV-90                                    CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:19-cv-09941-DMG-E Document 20 Filed 05/27/20 Page 7 of 7 Page ID #:105



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 19-9941-DMG (Ex)                                       Date     May 27, 2020

Title Reynaldo G. Gutierrez v. City of Long Beach                                     Page     7 of 7

facts in an amended pleading, the Court GRANTS him leave to amend. Knappenberger v. City
of Phoenix, 566 F.3d 936, 942 (9th Cir. 2009) (courts should not deny leave to amend unless “the
pleading could not possibly be cured by the allegation of other facts”). Plaintiff shall file a First
Amended Complaint, or notify Defendant and the Court of his intention not to do so, by June 17,
2020. Defendant’s response shall be due within 21 days after Plaintiff files and serves his First
Amended Complaint.

IT IS SO ORDERED.




CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
